Citation Nr: 1621275	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  13-22 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran had active service from September 1965 to September 1967. 

This matter comes to the Board of Veterans' Appeals from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In November 2015, the Veteran failed to report for a scheduled videoconference hearing before a Veterans Law Judge.  Therefore, no further development as to a hearing is necessary.  See 38 C.F.R. § 20.704(d) (2015).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's tinnitus is related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.



Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).

Where chronicity of certain diseases is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. §§ 3.303(b), 3.309(a).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Analysis

As for current disability, a September 2012 VA examination report shows a diagnosis of recurrent tinnitus.

With respect to an in-service injury or disease, the Veteran served on active duty as an engineer equipment repairman.  He claims in-service noise exposure from being on the firing range and heavy equipment.  Given that the Veteran was an equipment repairman, the Board will concede that he had in-service noise exposure and thus an in-service injury.

As to causal relationship between the tinnitus and the in-service noise exposure, a September 2012 VA examiner stated that she could not provide a medical opinion regarding the etiology of tinnitus without resorting to speculation because the opinion was deferred to ear, nose, and throat (ENT) due to asymmetrical hearing loss.  The examiner added that the Veteran should be seen by ENT due to asymmetrical hearing loss with poor discrimination.  Subsequently, an examiner opined that it is less likely than not that tinnitus is related to military noise exposure.  The basis was that a review of the records did not indicate a claim of symptoms of tinnitus while on active duty.  It is unclear whether this examiner is a specialist in ENT.  

With regard to when the symptom of tinnitus began, the September 2012 VA examination report reflects that the onset of tinnitus "cannot be reported."  A June 2011 private treatment record reveals that the Veteran has had ringing in his ears for a long time.  In an August 2013 VA Form 9, the Veteran responded to the statement of the case by asserting that "no one ever asked me if I had tinnitus!"  The Board interprets his VA Form 9 as a claim of continuity of symptomatology of ringing in the ears since active duty.  The Board finds that the Veteran is competent to make this assertion and finds him credible.  Lay assertions of symptomatology or injury may suffice where the determinative issue is not medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 406 (1995).  Resolving doubt in the Veteran's favor, chronicity of tinnitus is therefore established.  See 38 C.F.R. § 3.303(b).

In summary, the Board finds that the Veteran has met all requirements needed to establish service connection for tinnitus.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


